Citation Nr: 1509697	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-08 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a heart disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to November 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In July 2014, the Veteran and his wife provided testimony before the undersigned at a videoconference hearing.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a heart disability was raised by the Veteran at the time of the Board hearing and in subsequent writings.  The electronic records show that the RO notified the Veteran that this issue is already on appeal and, therefore, would not be considered by the RO.  The issue on appeal involves entitlement to compensation under 38 U.S.C. § 1151 for a heart disability.  The issue of entitlement to service connection for a heart disability is not before the Board.  Thus, this issue is referred to the RO for appropriate action.  

The right ear hearing loss issue is decided herein, and the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision. 




FINDING OF FACT

The Veteran has not had a right ear hearing loss disability during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in October 2010, prior to the initial adjudication of the claim in December 2010.  

Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records (STRs) and post-service VA outpatient treatment records, and afforded the Veteran a VA examination in September 2010 in response to his claim.  The VA examiner conducted an audiology examination sufficient for VA rating purposes in accordance with 38 C.F.R. § 4.85(a).  Therefore, the Board has determined that the September 2010 examination report is adequate for the adjudication of the right ear hearing loss claim.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Further, during the Board hearing, the Veteran's representative verbally indicated understanding as to why the claim was denied.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran filed his claim for entitlement to service connection for hearing loss in August 2010.  Initially, the Board must examine whether he has had a hearing loss disability as defined by VA regulation at any time during the pendency of this claim.  

The Board has examined VA outpatient treatment records dated between 2009 and the present.  There has been no clinical treatment related to the Veteran's hearing during this time.  The Veteran was afforded a VA contract-based examination (hereinafter referred to as the VA examination) in September 2010.  The report of this examination is the only medical evidence of record with audiological findings during the pendency of this claim.  On examination at that time his puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
30
35
LEFT
10
30
45
45

Speech recognition was 94 percent in each ear. 

While hearing loss in the left ear is shown by way of these findings (the claim for which is addressed in the REMAND below), based upon these findings, the Board must conclude that service connection for right ear hearing loss is not warranted because the Veteran does not have a hearing loss disability for purposes of VA compensation in that ear.  

The Board indeed recognizes that the examiner suggested that any right ear hearing loss present was incurred in the Veteran's active service.  Although this is seemingly favorable evidence, it does not serve to establish the first requirement for service connection, existence of a current disability.  The evidence of record simply does not establish the presence of a right ear hearing loss disability, as defined by 38 C.F.R. § 3.385, at any time during the pendency of the claim.

As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for right ear hearing loss must be denied.  The Board has duly considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  


ORDER

Service connection for right ear hearing loss disability is denied.


REMAND

The Veteran's claims for entitlement to service connection for left ear hearing loss disability and entitlement to compensation under 38 U.S.C. § 1151 for a heart disability require additional development prior to adjudication.

Left Ear Hearing Loss

As noted above, the September 2010 VA examination confirmed the existence of left ear hearing loss disability in accordance with VA regulation.  Thus, the question at hand is whether the Veteran's current left ear hearing loss is causally connected to his active service. 

During service, the Veteran's hearing was tested using audiometry and while the evidence at both entrance and separation does not suggest the existence of a hearing loss disability as defined by VA regulation, there is an indication of a threshold shift in the respective reports.  In particular, on entrance the threshold reading at 2000 Hertz was 10 decibels, and at 4000 Hertz was 5 decibels.  At separation, the thresholds at both levels were 20 decibels.  Thus, there is clearly an indication of a shift in the decibel readings between entrance and separation, which could suggest the in-service incurrence needed to establish service connection.

In September 2010, the VA examiner opined that the Veteran's current left ear hearing loss was less likely as not caused by or a result of military service.  The basis for this opinion was that the Veteran had normal hearing at all frequencies at separation.  This analysis of the Veteran's left ear hearing loss etiology is inadequate.  The examiner did not discuss the differences between audiological findings at entrance and at separation.  As such a threshold shift may be used as a basis for a medical finding that an in-service incurrence occurred, and the examiner in this case ignored this factual finding, a new opinion is warranted.

38 U.S.C. § 1151 - Heart Disorder

The Veteran claims that he has suffered additional disability related to his heart due to negligent VA care.  In particular, the Veteran's history includes the onset of a heart disorder in approximately 1995, after which he received ongoing VA care starting in approximately 2001.  The Veteran contends his heart condition began to deteriorate in approximately 2008 and that he was not properly notified by VA of diagnostic findings related to his heart function.  The Veteran contends that he then required emergency treatment at a private facility, which, according to the Veteran, shows that he was negligently treated by VA.  He was later referred for placement on the list for a heart transplant and believes this to be due to the negligent level of care which he received from VA.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To substantiate a claim for disability compensation under 38 U.S.C. § 1151 filed on or after October 1, 1997, as here, it must be shown that the VA treatment in question resulted in additional disability or death and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability or death was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death. Merely showing that a veteran received care, treatment, or examination and that he had additional disability/died does not establish cause.  38 C.F.R. § 3.361(c).  To establish that fault on the part of VA caused the additional disability or death, it must be shown that VA hospital care, medical or surgical treatment or examination caused a veteran's additional disability and that VA failed to exercise the degree of care expected of a reasonable health care provider, or furnished the hospital care, medical treatment, or surgery without the veteran's informed consent.  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have seen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health-care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The RO obtained an opinion related to the Veteran's claim in November 2010.  The November 2010 opinion is inadequate for analyzing this claim under 38 U.S.C. § 1151.  In particular, the examiner concluded that the Veteran's current heart condition was not caused by or a result of carelessness, negligence, lack of proper skill, error in judgment, or a similar finding of fault on the part of VA.  As a basis for this opinion, the examiner first noted that there was no objective evidence of record that the Veteran was placed on a cardiac transplant waiting list and indicated that the claims files do not include, "evidence of a cardiac condition which might lead to the necessity for a cardiac transplant."  It appears that the examiner did not review the evidence of record in its entirety.  July 2010 private records clearly note that the Veteran was referred to a medical center at The Ohio State University to be placed on the transplant list.  The examiner went on to confirm that it is possible that the Veteran was not notified of all of his VA diagnostic findings, and that the Veteran did experience additional disability following the 2008 VA treatment.  However, the examiner then relied upon a VA cardiologist's review of the file.  According to the VA examiner, the cardiologist's assessment included notation that, "given the limitation of both echo and nuclear techniques in the calculation of EF, I'm not sure that there was a clinically significant difference in ejection performance between 2006 and 2008.  In addition, based upon the assumption of decent medical Rx that the patient can tolerate and was taking, there is nothing available today that would prevent the inexorable decline of myocardial function."  The VA examiner also reported that the cardiologist commented that the Veteran is, "doing remarkably well, considering the extent of his disease."  It also appears that this cardiologist was without knowledge that the Veteran has been placed on a heart transplant list.  This calls into question the reasoning behind the examiner's determination that the extent of the current state of the Veteran's heart disorder was not caused by VA care.  Rather, it appears that neither the VA examiner, nor the cardiologist he consulted, was actually aware of the present nature of the Veteran's heart disorder.  Finally, the VA examiner opined that given the Veteran's "impaired pre-existing cardiac function, a further decline is certainly reasonably foreseeable."    As a disability rising to the level of potentially requiring a heart transplant may impact the VA examiner's opinion as to the foreseeability of the Veteran's additional level of disability resulting from VA care, the Board finds the analysis as to foreseeability to also be inadequate.  A new VA examination by a cardiologist is required.

Further, it appears that the record is not complete.  The Veteran's VA records related to the time period at issue are of record.  However, at the time of the Veteran's hearing, he reported that throughout the pendency of the claim, he has received private treatment from Dr. F. for his heart disorder.  While there are intermittent private hospital records available for the Board's review, the records of Dr. F. do not appear to be of record.  Further, again, private records in July 2010 show the Veteran was being referred to The Ohio State University for placement on the heart transplant list.  No records from The Ohio State University are of record.  As these records may indeed show the nature of the Veteran's heart disorder as it pertains to a heart transplant, they are relevant to this claim.  On remand, the RO or the Appeals Management Center (AMC) should assist the Veteran in obtaining relevant private records related to this claim.  38 C.F.R. § 3.159(c)(2) (2014).  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any ongoing VA and private treatment records pertaining to the Veteran's treatment for hearing loss or any heart disorder.  This should include assistance in obtaining ongoing private treatment from the Veteran's primary care physician, Dr. F., related to his heart disorder, as well as records from The Ohio State University dating from July 2010 to the present related to the Veteran's placement on the heart transplant list.  

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the examiner who conducted the September 2011 hearing loss examination, if available.  

Based on the review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's left ear hearing loss is etiologically related to his active service.  The examiner's rationale should include an assessment of the in-service audiological findings, to include consideration of the shift in threshold readings for the Veteran's left ear during service.  For purposes of the opinion, the examiner should assume that the Veteran is credible.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why the required opinion cannot be provided.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  Once the record is developed to the extent possible, afford the Veteran an examination by a cardiologist.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should first assess the extent of additional disability experienced by the Veteran following the VA care.  This determination should be based upon the current examination findings and a review of the evidence of record, including all pertinent private treatment following the VA care, as well as accurate notation of the Veteran's referral to The Ohio State University for placement on the heart transplant list in July 2010.

Once the level of additional disability is determined, the examiner should state an opinion as to whether there is a 50 percent or better probability that the additional disability or some of the additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment.  In this analysis, the examiner should assume the Veteran is credible, especially in his report of not receiving any notice of diagnostic test findings in 2008, and therefore, not seeking additional treatment at that time.

The examiner is also asked to determine whether the level of additional disability experienced by the Veteran following the 2008 VA treatment at issue, to include his referral for placement on a heart transplant list in July 2010, was reasonably foreseeable.  For purposes of the opinion, the examiner should assume that the Veteran is credible.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims for service connection for a left ear hearing loss disability and for compensation under 38 U.S.C. § 1151 for a heart disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


